06/08/2017




                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                         Assigned on Briefs February 2, 2017

  JESSICA MARCEL BROADNAX v. QUENTIN ELLIOTT LAWRENCE

                   Appeal from the Circuit Court for Hamilton County
                         No. 11D698     J.B. Bennett, Judge


                             No. E2016-01176-COA-R3-CV


This case is again before this Court after being remanded to the Circuit Court for
Hamilton County (“the Trial Court”) for a determination of whether it was in the best
interest of the parties’ minor child (“the Child”) to relocate to New Jersey with Jessica
Marcel Broadnax (“Mother”). Mother appeals the Trial Court’s May 5, 2016 order upon
remand, which found, inter alia, that it was in the best interest of the Child to remain with
Quentin Elliott Lawrence (“Father”) and not to move with Mother to New Jersey. We
find and hold that the evidence in the record on appeal does not preponderate against the
Trial Court’s findings. Finding no error on the part of the Trial Court, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
                                 Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which ANDY D.
BENNETT and KENNY W. ARMSTRONG, JJ., joined.

Charles G. Wright, Jr., Chattanooga, Tennessee, for the appellant, Jessica Marcel
Broadnax.

Jillyn O’Shaughnessy, Chattanooga, Tennessee, for the appellee, Quentin Elliott
Lawrence.
                                        OPINION

                                       Background

       Mother and Father were divorced in 2012. Their divorce decree incorporated a
parenting plan for the Child designating Mother as the primary residential parent and
granting Father 104 days of co-parenting time per year. In October of 2014, Mother
provided Father with a notice of intent to re-locate to Pennsylvania for a possible
employment opportunity. She later amended her notice to include New Jersey as another
possible place for relocation based upon another employment opportunity. Father
opposed the proposed relocation.

       The case was tried, and the Trial Court entered its order finding, inter alia, that
Mother’s proposed relocation was not for a reasonable purpose. Mother appealed to this
Court. By Opinion filed on July 31, 2015, this Court affirmed the Trial Court’s
“determination that Mother’s purpose for relocating was unreasonable . . .” and held that
the Trial Court had failed to make a comprehensive best interest analysis pursuant to
Tenn. Code Ann. § 36-6-108(e). Lawrence v. Broadnax, E2015-00214-COA-R3-CV,
2015 WL 10319306, at **7-8 (Tenn. Ct. App. July 31, 2015), no appl. perm. appeal filed
(“Lawrence v. Broadnax I”). We remanded the case to the Trial Court to make a
determination about the Child’s best interest in compliance with Tenn. Code Ann. § 36-6-
108(e). Id. at *8.

       While Lawrence v. Broadnax I was pending in this Court, Mother relocated to
New Jersey and left the Child in the care of her parents in Chattanooga. Father
eventually discovered that Mother had relocated to New Jersey. Father filed a petition
for an emergency order seeking, among other things, entry of a temporary order granting
Father custody of the Child. The Trial Court entered an ex parte Temporary Order on
February 10, 2015 (“Temporary Order”), inter alia, granting Father primary custody of
the Child.

       In December of 2015, after we remanded the case to the Trial Court in Lawrence
v. Broadnax I, a hearing was held, and the parties began to present evidence with regard
to the best interest of the Child. Court was recessed prior to the close of proof. Before
the hearing could be resumed, the Trial Court Judge, W. Neil Thomas, III, recused
himself from the case, and the case was reassigned to Judge J.B. Bennett.

       A hearing was held before Judge Bennett, and the parties were instructed to
present any and all proof with regard to the issue of best interest to allow the Trial Court
to make necessary credibility determinations and findings in compliance with this Court’s
Opinion in Lawrence v. Broadnax I. The hearing before Judge Bennett was held in April
                                             2
of 2016. The Child was six years old at the time of the hearing and had lived with Father
since entry of the February 10, 2015 Temporary Order granting Father custody.

       By way of background, Father and Mother were married in 2004, and the Child
was born in 2009. At that time, the parties were living in Texas. Father testified that
Mother moved from Texas to Chattanooga with the Child in October of 2010, and Father
remained in Texas for approximately five more months. Father then moved to Atlanta to
be closer to the Child. The parties were divorced in 2012. When the Child was
approximately four years old, Father moved to Chattanooga. In 2014, Mother provided
Father with notice of her intent to relocate, as discussed above.

        Father testified that after the Trial Court entered its opinion in January of 2015
finding that Mother’s proposed relocation was not for a reasonable purpose, Father
attempted to contact Mother to find out if she was staying in Chattanooga or moving to
New Jersey. Mother did not respond to Father’s inquiries. Father also tried to talk to
Mother’s mother and received no response. Father did not know where the Child was at
that time. Mother had moved to New Jersey, and although she had primary custody, she
had relinquished actual physical custody of the Child. Mother left the Child with her
parents when she moved, and never notified Father that she did so. Father testified that
after he found out that Mother had moved to New Jersey and the Child was staying with
Mother’s parents, he asked for an ex parte order granting him custody. Father testified
that after entry of the Temporary Order granting Father custody, Mother contacted Father
and called him “satanic” and “evil.”

       Father has a bachelor’s degree in business administration with a concentration in
finance. He testified that he worked at BlueCross-BlueShield in customer service upon
leaving college. Father then decided to go to seminary, and he left his job to move to
Dallas to attend seminary. While attending seminary, Father worked as a bookkeeper and
then as an adjuster at an insurance company. Father testified that “[b]ecause of the rigor
of the work there due to the hours . . .” he changed jobs to work at UPS, which was more
flexible. Shortly after that, Father began working at Wells Fargo in financial services for
“more money.” Father stated that he made these choices in order to provide for himself
and Mother, who was in school at that time. Father stated: “every job that I’ve taken, it
has been typically in financial services, with no - - really any gaps there, and actually
moving up and making a higher wage rate.” Father testified that he never has been fired
from a job.

       Father stated that the only time he took a pay cut was when he moved from Dallas
to Atlanta to be closer to the Child after the parties had separated and was paid $5,000
less for the same position as a banker. Father explained that Mother had moved with the
Child from Dallas to Chattanooga when the Child was approximately one year old, and
                                            3
Father had remained in Dallas until his move to Atlanta. At that time, Father was
working at Wells Fargo, and there were no branches of Wells Fargo in Chattanooga to
which Father could transfer.

       Father moved to Chattanooga when the Child was approximately four years old.
Father testified that he was able to obtain a position as an assistant branch manager for
SunTrust in Chattanooga with an increase in pay. Father testified that he is an assistant
vice-president and branch manager for SunTrust Bank. He makes $60,000 in base salary
and receives bonuses. Father started this job in November of 2015. The most recent
bonus Father received was for the last quarter of 2015, and was “a little over” $750.
Bonuses for subsequent quarters had not yet been determined. Father anticipates
remaining in this employment. Father testified that his gross income for 2015 was
$49,297. He explained that this includes the income from his previous job and the
income from his current job, which he started in November of 2015.

        Father testified that when he and Mother were married in 2004, Mother had
difficulty finding a job. Mother had just graduated from college at that time. Mother’s
first job after college was with a non-profit, and Father testified that she only worked
there for a few months because “she got into a verbal altercation with her supervisor at
that time.” Father testified that Mother obtained another job and “basically the same
thing happened.” Father testified that this happened “repeatedly” and that Mother had
“verbal conflicts.” He testified that Mother had told him “about three occasions where
she had basically left jobs where they either told her they were getting rid of her or that
she needs to think about going somewhere else.” Father testified that Mother has not
kept him apprised about her employment situations.

       Father was asked about violence by Mother, and he stated:

       [T]he whole issue with where the divorce came in and everything, when my
       son was barely one year old, we were at a restaurant called the Black-Eyed
       Pea, in Dallas, Texas, and I remember it clear as day, August 31st, 2014,
       maybe August 30th, but it was a Sunday - - not 2014, but 2010. We were
       there, and [the Child] leaned over and bit her. You know, I didn’t think
       anything about it. He was teething. And she snapped. She was like, I can’t
       believe he bit me. I’m going to bite him back, I’m going to bite him back.
       And I’m like, what are you talking about? You know, at first I thought she
       was kidding, but she was serious. And I said, [Mother], let’s think about
       this. He’s one, he’s teething. Plus, if you bite him, you will go to jail.
       Don’t do that. You know, I’m just kind of thinking it through and I’m like,
       where is this coming from? So we left the restaurant. I’m still a little
       confused. So while we’re all in the car, I called her mother and I said, can
                                            4
       you please talk to your daughter? Somehow or another she’s flipping out
       because [the Child] bit her and she’s talking about biting him back. . . .
       But, long story short, though, she had a conversation with her mom. We
       finally get back to our apartment at that time, she went in one room and
       undressed, undressed [the Child] changed her clothes. Now, remember this
       is us coming from lunch after coming from church, and so by that time I’m
       like, okay, I’m getting ready to deal with this, so I said, you know what, I
       said, I’m going to step out for a second. I get to the door and I hear a loud
       slap (witness claps his hands), and he starts crying. I run back to the room,
       she has him by the face telling him, don’t you ever bite your mother.

               And I said, [Mother], you need to give me our son and you need to
       just relax. No, you’re not going to take him from me. I had to physically
       restrain her and hold her down, and I had to tell her, you’re not going to do
       anything else to him. She finally gave [the Child] back to me, and I called
       the police because at that time I was like, I don’t even know where to even
       go from here. I still have the 911 tape and everything where I called them.
       They came there, I told them my story, she told them whatever she told
       them, and before I knew it, I was being taken to jail.

Mother has referred to this incident as one wherein she obtained an order of protection.
Father was asked if a hearing was held, and he stated: “No. It was completely thrown
out. . . . And the whole matter has even been expunged, even the arrest, . . . .”

        Father testified about when Mother had primary custody of the Child. Father
testified that when he would pick the Child up for his parenting time the Child would be
dressed in clothing “too little for him” and “[h]is hair wouldn’t be brushed or cut.”
Father was asked if he paid child support during the time when Mother was the primary
residential parent, and he stated: “Yes, I did. I actually paid money even beforehand, as
well.”

      Father testified that he has provided for the Child’s health care since birth. Father
was asked if the Child had any health issues during the time that Mother had primary
custody, and he stated:

       It was horrible. There would be multiple times when I did get [the Child],
       when she would drop him off he would be sick, have a cold, congested.
       She dropped him off one time and he had strep throat, and had no
       indication of it, no fair warning. And like I said, I spend a lot of time with
       my mother, and my mother has rheumatoid arthritis, so her immune system
       is already weak from all the medication she takes. She’s fine, but, you
                                             5
       know, that exposes her, too, and then let alone exposes me, also. So I
       wouldn’t have minded a heads-up.

              There was a time, and this was when he was - - this was actually
       before the divorce was finalized and everything, I think the separation had
       been recent, but during Christmas when I got him, he wasn’t eating. And
       we were trying to find out, well, what the devil is going on. And come to
       find out - - and they finally contacted us and let us know that, oh, well, [the
       Child] had thrush and you may want to take him to the doctor. And I’m
       thinking, you had him all day, all day, and this child did not eat, and you
       did not take him somewhere to get the medication for it. So we had to stop
       our Christmas plans and - - I mean we had all of our family, which is fine,
       that’s fine - - but we stopped everything. I took him to the emergency
       room, they checked him out, simple prescription, got him the medicine, that
       was it. But, you know, any parent that knows about a child having thrush -
       - because he had it before when [Mother] and I were together. It’s painful.
       A child’s not going to eat because of the friction across the tongue and in
       the mouth, it’s painful. And so he was real whiny, real mopey, and that’s
       when I knew something was wrong. And when I asked, you know, well, he
       has thrush, he’s had it all day, you might need to take him to the hospital.

Father testified there also were times when the Child had medications, and Mother did
not provide them. So Father would have to go pick up the medication. Father stated: “if
he’s got medication, I want to give it to him at the right time and make sure that he stays
on the schedule.”

       Father testified that when Mother was the primary residential parent Father was
supposed to have the Child every other weekend and have phone calls with the Child.
Father stated:

       I was also supposed to speak to him at least two times each week. Those
       occasions were very rare. I typically would not speak to him - - it wouldn’t
       be, you know, every week, it would usually be about three weeks, maybe,
       sometimes a month before I would even speak to my son. I’d get
       interrupted. Many times there would be like pots and pans banging in the
       background, or the phone would disconnect, or the phone would be muted.
       And so there were a lot of distractions, a lot of interruptions. There were
       times he’d come back on the phone crying, and then I’d find out later that
       his mother had spanked him for him talking about, you know, something
       that they were doing there at home. When I would see him, you know, we
       had a great time.
                                             6
Father testified that he would read books to the Child when he would see him, they would
visit museums or go to the park, or watch cartoons together. Father testified they also
would spend time with Father’s mother and sister and on Sundays would go to Father’s
grandmother’s house to visit.

       Father testified that when Mother had primary custody if she needed child care
and called Father’s mother then Father’s mother would cancel any plans she had to take
care of the Child. Father stated that his mother has “been there every step of the way”
and that he could not recall a time when his mother refused to care for the Child.

        Father testified about an incident that occurred when the Child was attending
daycare. Father was scheduled to pick the Child up one day and was running a little bit
late due to a meeting that ran late. Father contacted the daycare to let them know he was
on his way. When Father arrived, Mother was leaving the daycare with the Child. Father
stated:

      I said, well, I said, I’m already here, let me go ahead and get [the Child],
      you know, we’ll go ahead and leave. And when I reached for him, she
      snatched him away and she said, don’t touch me, you don’t touch my son
      and you don’t touch me or I’m calling the police. And I said, I’m here to
      pick up [the Child], this is what was agreed to. And she was belligerent.
      And she was doing this, now, while she has him in her arms. And this isn’t
      the first time that she’s been somewhat violent with him. But I’m like, just
      give me my son so that we can go and let’s keep it moving, you know. And
      after a minute or two of just trying to reason, you know, finally got him, she
      put him down and walked on, I put him in the car, and we got out of Dodge.

      Father stated that interactions with Mother during drop-offs and pick-ups have
“never really been peaceful.” Father was asked how he reacts, and he stated:

      I try to back off. You know, I’ve been here before dealing with her and her
      temper and then trying to turn the tables and put me in some situation like
      I’m - - . . . . But no, it’s - - my thing is to try to avoid it. I don’t like
      conflict. I try to reason through things. I’m not going to lie. I do get upset,
      seriously upset, because it involves my son. But I’m nobody’s fool, either.
      I’m not going to sit up here and just go back and forth with you on things.
      Drama is not something that I thrive on.

      According to Father, when it was time for the Child to begin kindergarten Father
attempted to talk to Mother about where the Child would attend school, and “she either
                                            7
would not respond or she would say, it’s none of your business, I’m going to make the
decision.” Father was not satisfied with the choice of school because the school Mother
chose was a new charter school without a proven record, and Father had “already heard
rumors about issues that were there.”

       Mother had primary residential custody from the Child’s first day of school in
kindergarten until February of 2015. Mother moved to New Jersey in January of 2015.
The Child’s kindergarten report card was introduced as an exhibit, and it shows that the
Child’s grades went up in several areas during the third and fourth quarters of
kindergarten when Father had custody as compared to the first two quarters during which
Mother had primary custody.

       Father testified that the Child now was in the first grade. After Father gained
custody of the Child, he enrolled the Child in a different school from where the Child had
attended kindergarten. Father testified that he made the decision to change schools.
Father stated that the new school is the school that the Child is zoned for, and that neither
Father nor Mother lived near the school where the Child had attended kindergarten.

        Father testified that the Child is doing “exceptionally well” in school and is
“reading well above reading level.” Father hopes eventually to send the Child to private
school because “it’s clear that he’s very intellingent and he needs to be somewhere where
he can be challenged appropriately.” When asked about the Child’s extracurricular
activities, Father stated that the Child was in Bible club at school. Father hopes to
incorporate some sports activity in the future.

       Father testified that the majority of Mother’s family, including Mother’s mother
and father, her two sisters and a brother, her great aunt, her sister’s children and her
brother’s children, reside in Chattanooga. Father stated that Mother also has some
extended family in Atlanta and in Alabama. Father testified that the Child has a good
relationship with Mother’s family. Father was asked if during the time he has known
Mother they ever had visited any of Mother’s family in D.C., New Jersey, or New York,
and he stated:

       No. I knew that she had an uncle that at one time lived somewhere in the
       D.C. area. But as far as Trenton, New Jersey, New York, Philadelphia, out
       of the - - I’ll say the 16 years now that I’ve known [Mother], and having
       been married to her for seven years, there was never, ever any mention of
       any family that was in Philadelphia, or Trenton, New Jersey, or anywhere
       else on the East Coast, except for the one uncle that I knew of that lives
       somewhere in D.C.

                                             8
      Father testified that after he was granted custody of the Child:

      I made it very clear to her family up front, I said, I know that [Mother’s] in
      New Jersey. I said, you-all are welcome to pick up the parenting plan from
      there, you can have those times with him. I made that clear. I’ve made that
      clear since February 2015 even up until now.

        Father stated that Mother’s family has not taken him up on this offer except for a
few times. Father stated that a “big reason” why he thinks the Child should remain in
Chattanooga is “because he needs both of his families in his life.” Father stated that his
relationship with Mother’s family is better than his relationship with Mother. Father
testified that other than allowing other family members to watch the Child he never has
needed to hire a babysitter.

        Father attends church and takes the Child to church. Father stated that he attends
the same church that he has attended since he got primary custody of the Child. Father
was asked if the teachings of his church were consistent with the teachings of the church
that the Child had attended with Mother’s father, and he stated: “Yes. Denominationally,
they’re different. They’re at a Baptist church, we’re at a Presbyterian church. But as far
as the fundamental tenets of what we believe, yes.”

       Father has not witnessed Mother physically punishing the Child, but he stated that
he has seen fingernail marks on the Child “from where she’s pinched him.” Father was
asked if he uses physical punishment with the Child, and he stated:

      Very rarely. I will sometimes pop him on the hand or on the bottom. But
      with him, like I said, he’s such an intelligent child, a lot of times you can
      reason with him. Even with him, I tell him, you know, just tell me what
      happened, what was the situation, and we’ll go from there. And when he
      tells me that, you know, yeah, I - - . . . . But if he says something - - if he
      tells me the truth about a matter, I’m like, okay, well that’s fine, I said, let’s
      pray about it, and you’re forgiven because you were honest with me about
      it. And probably nine times out of ten that’s typically how it goes.

       Father testified that he does not talk about Mother in a negative way with the
Child. Father stated that he tells the Child “regardless of Mommy and Daddy being
separated, we’re both going to be in agreement on you not doing the wrong thing, if it’s
saying the wrong thing or doing something that you’re not supposed to.” Father stated
that there have been times when Mother has asked him to speak to the Child about
behavior, and Father stated that he would tell the Child “you need to obey your mother.”
Father stated that he has “never in any way diminished her right as an authority figure in
                                              9
his life when it came to disciplining him for anything that he’s done wrong. If anything,
I’ve supported it, encouraged it.” Father stated that he has spoken positively about
Mother to the Child, and stated:

      I make it very clear to him that his mother loves him when concerns have
      been raised by him about seeing his mother, and I tell him, well, your
      mommy loves you. And I have to tell him, you know, she may not be here,
      but your mommy’s working, she’s in New Jersey working, when she can
      come here, she’ll be here, you’ll get to see her. I’ve even had to tell him,
      though - - because for some reason he has in his mind that I’m not letting
      him see his mother, and I’ll let him know that, son, you can go anytime that
      your mommy wants you to go up there to visit, I don’t have a problem with
      that. My whole thing is I want him to have more time with her, I want him
      to see her, I want him to have more time with her, because, again, the
      whole point of the matter of him staying here in Chattanooga is because all
      of his family’s here.

       Father testified that the parenting plan entered in February of 2015 along with the
Temporary Order provided for Mother to have phone calls with the Child two times per
week. Father stated that he agreed to a third day and told Mother she could call on
Tuesdays, Thursdays, and Sundays. Father based these days on his work schedule and
the Child’s schedule when he knew the Child could talk and when the Child’s homework
was taken care of or the Child had time to complete it. Father was asked how he came up
with the times for phone calls, and he stated:

      I based those - - Tuesday and Thursday was based off of the times that I
      was supposed to have when [Mother] was the custodial parent, and so when
      I got him I asked and it was said that yes, we’ll keep those times. And then
      I also threw in Sunday as well because I knew that, you know, being in
      New Jersey like that, you know, he might as well have an additional day
      where he can talk with her.

       Father stated that he and Mother intially agreed to those days for phone calls. He
stated that as time went on Mother wasn’t calling on those days and “[t]here were times
where she went two weeks without speaking to [the Child].” Father stated that Mother
then began “calling at different odd times, may call on a Monday at random, or
Wednesday, or Friday.” Father told Mother that the Child needed some structure and
consistency, and Mother responded that she could call anytime she wanted and that
Father could not tell Mother when she could speak to the Child.



                                           10
       Father explained that the Child uses Father’s cell phone to talk to Mother, and
Father set the times for when he knew that his schedule would accommodate allowing the
Child to talk on Father’s cell phone. Father stated that when the Child is talking to
Mother, Father usually leaves the room. Father stated that he refrains from asking the
Child what he and Mother spoke about. Father stated: “[the Child] is six, he’s still a very
young child, but he will form his own opinion of both me and his mother based on his
own interactions with us. And if anything has happened in conversation or otherwise
with her, at some point it will come to light.”

        Father testified that after he was granted custody in February of 2015, other than
summer and spring break, Mother has exercised parenting time during her weekends five
or fewer times. Mother exercised her parenting time during Christmas in Chattanooga,
and Father stated that she got some additional time with the Child. Mother came to
Chattanooga during the week after the Child’s spring break. This time was not Mother’s
scheduled time under the parenting plan, but Father allowed her to spend time with the
Child. Mother did not request to see the Child during the Child’s spring break, which is
scheduled as Mother’s time under the parenting plan. Father testified that he and Mother
split the summer as per the parenting plan. Mother had the end of the summer and was
supposed to return the Child to Father at the end of July. During the time that Mother
had the Child, Father would attempt to call during the times provided for in the plan and
often was unable to speak to the Child.

       Father testified that this Court’s Opinion in Lawrence v. Broadnax I was released
during the summer while Mother was exercising parenting time, and Mother mistakenly
seemed to think that she now had primary custody of the Child. Father explained that he
had allowed Mother to have the Child longer because Mother’s sister was getting
married. Initially, Mother was to return the Child to Father at the end of July. Father
agreed to give Mother extra time with the Child because Mother’s sister was getting
married in Chattanooga on August 8th. The Child’s school was scheduled to begin on
August 13th. On August 9th, after the wedding, Mother flew with the Child back to New
Jersey. Father testified that he feared that he “was never going to see him again,” and
after futilely calling and sending e-mails he had “to shuffle around and beg and then
threaten with a police report for kidnapping to let them know that if I don’t get my child
back, somebody’s going to jail.” The Child finally was returned to Father on the day
before school began “at almost 10:00 that night.” Father stated that the Child had had “to
catch planes” and “get on a Megabus” in order to return to Chattanooga. The Child had
to fly to Denver and then ended up in Atlanta and took the bus from Atlanta to
Chattanooga. Father testified that the Child flew with one of Mother’s uncles who lives
in Atlanta.



                                            11
       Father is concerned that if Mother is allowed to move with the Child to New
Jersey that Father would not have the time to speak with the Child on the phone as
allowed in the parenting plan because “[i]t didn’t happen before, when I was in closer
proximity to him, when I moved all the way from Dallas to Atlanta and then even moved
back here, so there’s no reason to believe, based on her past behavior, that it’s going to
change.” With regard to seeing the Child in person, Father stated: “nobody’s going to be
flying back and forth to New Jersey, you know, once a week, two times a week, or
however often. So I know that I won’t see him as much as I - - as would be mandated, I
just wouldn’t.” Father testified that even before February of 2015, Mother did not
comply with the parenting plan.

       Father has concerns about Mother’s desire to stay in New Jersey based upon
things he has heard from Mother. Father has tried to ask Mother if she currently is
employed. He stated that Mother’s response was “pretty much an answer basically
saying to stay out of my business.” Father testified that Mother was not employed from
August through December of 2015, and that she did not request to see the Child during
that time. Father testified that he never has denied any request Mother has made for
parenting time. Mother requested additional time during Christmas break, and Father
stated that he “referred her to the parenting plan, and I said that the parenting plan
provided sufficient time initially. But she still got to spend more time with him.”

          Father testified that Mother sent him text messages about the Trial Court. Father
stated:

          She stated that - - that the ex parte order that had been entered was illegal,
          and that basically you and Judge Thomas, who was the then-presiding
          judge over things, that somehow or another you-all were in cahoots. And
          she mentioned the fact that Judge Thomas was an alcoholic judge. And
          yeah, she kind of went from there. And, you know, over the last 16 years
          of knowing [Mother], by this time I shouldn’t be surprised by anything that
          comes across, but when she sent that text back to me, even I was speechless
          then.

       The parenting plan is temporary, but Father believes that if Mother decides to
remain in New Jersey the plan should become permanent. Father has not asked Mother
for child support and Mother has not provided any child support.

       Father was asked why he thinks it is in the Child’s best interest to remain with
him, and he stated:



                                               12
              The main thing is that [the Child] needs to be with his family, and
       not just my family, but her family as well. He has no one else up in New
       Jersey or Philadelphia or anywhere else that has been thrown out there. All
       of his family is located primarily in Chattanooga, and if not Chattanooga,
       they’re somewhere in the southeast, within reasonable driving distance.

               Second of all, again, [Mother], her employment record is such to
       where it - - it gives me pause to think that she’s going to be able to provide
       sufficiently for him if she’s jumping from job to job. And especially
       recently, now, with having the long gap from August to December, my
       question is - - yeah, she’s an educator, as Mr. Wright brought up, but where
       are you working at? And if you’re a teacher, and if there are these
       abundance of jobs out there, why aren’t you doing that, and what happened
       to keep you from being employed? My son doesn’t need to be somewhere
       where - - where there’s financial insecurity there, and instability.

              So the fact that his family is here, the issues with employment and
       reasonable financial stability and security, also, too, my concerns about her
       with her - - with her mental state, when it comes to her being violent at
       times. Like I said, I’m not here to, you know, besmirch her character or
       anything, these are just legitimate concerns from things I’ve seen over time.

              I have concerns with her being in an isolated place, away from
       family and help and other people that know her, love her, care about her
       and my son, to help her. Being there by herself - - and I could care less
       about any friends that she’s made up there, they’re not family, and they’re
       not people that know her and know him. And to be isolated like that, with
       the issues like she’s had before with how she’s disciplined him, supposedly,
       and even just her behavior towards me, that’s scary.

              So those are my main three things right there why it’s in his best
       interest to be here. Because, again, I’m not trying to take [the Child] from
       her, but I am trying to make sure that his network of family and friends and
       people who’ve invested in his life, that it stays intact.

       Marsh Lawrence (“Grandfather”), Father’s father, testified. He described Father
as “a very loving, patient father.” Grandfather sees the Child typically two or three times
per week. He explained that on Sundays the family, including his sisters, his niece,
nephew, and great nephew, gather at his mother’s, Father’s grandmother’s, house. When
asked about the Child’s relationship with this extended family, Grandfather stated: “he
loves them.” Grandfather testified that prior to Mother moving to New Jersey she would
                                            13
call him if she needed a babysitter, and Grandfather would babysit. Grandfather never
charged Mother for babysitting the Child. Grandfather acknowledged that when Mother
lived in Chattanooga in 2010, she allowed Grandfather to visit with the Child on a
consistent basis.

       Grandfather was asked if Father speaks negatively about Mother in front of the
Child, and he stated: “Oh, no. I mean, at least in front of me, he always tells him to
respect his mother. And, you know, if - - if he thinks he’s been punished unfairly or, you
know, whatever, [Father] will tell him that his mother, you know, whatever she did was
fair.”

       Grandfather stated that the Child is a happy child, “is very curious” and “likes to
cuddle up.” When asked what other types of affection he has witnessed between Father
and the Child, Grandfather stated:

              Well, I mean, other than mutual respect, you know, he’s his dad.
      And, you know, even if [Father] has to, you know, tell him about
      something that he’s doing wrong, you know, he’s respectful, you know,
      yes, sir. And, you know, he’s teaching him how to be honest, you know, if
      you do something wrong or you tell a lie, if you come to me and you tell
      me, he said you’re forgiven, but, you know, just tell the truth.

        Syletta Broadnax Edwards, Mother’s sister, testified. Ms. Edwards is a social
worker for DCS. Ms. Edwards testified that the Child has a close relationship with her
son who is 16 years old. She stated that the Child “calls him his brother.” Ms. Edwards
testified that the Child:

      loves his mother. They have a bond, just like a child and a mom. Of
      course, she has rules and structure. And of course, as a boy, sometimes
      boys don’t follow that. They love to test their mother. But in the same
      breath, they have a - - they have a good bond.

      Ms. Edwards testified about a problem that occurred after entry of the Temporary
Order granting Father custody of the Child. She stated that Mother attempted to pick the
Child up at school, but that the school would not release the Child to Mother because
Mother was not on the list. Ms. Edwards went to the school, and Father was called. Ms.
Edwards stated that the situation was straightened out, and Mother eventually was
allowed to take the Child.

      Ms. Edwards testified that she texted Father in September asking if she could have
the Child for a weekend visit, and Father responded that he would “get back with [her],”
                                           14
but did not do so until four days later. Father told Ms. Edwards that he had been busy.
Ms. Edwards acknowledged that Father did allow her to have the Child on that occasion.
When questioned further, Ms. Edwards agreed that she initially had texted Father on
September 3rd asking to have the Child for a visit on the weekend of September 25th,
and that Father responded to her on September 8th granting her permission.

       Ms. Edwards testified about another occasion when she wanted to pick the Child
up at school to take him to see his cousin play basketball, and Father told her that he
would allow her to pick the Child up. Ms. Edwards stated:

          [A]t that time I guess it just rubbed me the wrong way because he was like,
          I’m going to allow you to get him. And I wasn’t comfortable with allowing
          me because I felt like, as his family, we should all be on the school list, it
          shouldn’t be an issue. Because my mother had an issue previously, the last
          month she couldn’t get him, they had to call him. . . . So I feel like, as a
          family, all his family member should be on the list, it shouldn’t be an issue
          when that time come to get him out of school. We’re not strangers.

        Ms. Edwards stated that the Child “loves both his parents. And [the Child], I’m
like a second mother. He talks to me a lot. He loves his mother. He misses his mother.”
When asked if she had concerns about the Child remaining with Father, Ms. Edwards
stated: “I can’t really answer that. I know when I pick up [the Child], I mean, he looks
like he’s taken care of. I don’t know, you know, the extent of his activities of daily living
with his dad - - . . . so I can’t really say I have concerns because I don’t - - me and
[Father are] not close.”

       Ms. Edwards was asked if Mother had a quick temper, and she stated: “I wouldn’t
say that, because she works with kids. You’ve got to have a type of character and
personality when you’re dealing with children. So I would say no, she doesn’t have a
quick temper.” Ms. Edwards was asked if Mother had a quick temper with Ms. Edwards,
and she stated: “We’re sisters. . . . That’s family. . . . We all do when it comes to
family.”

       Tonya Broadnax Whaley, Mother’s sister, testified. Ms. Whaley is a Case
Manager 3 for Joe Johnson1. Ms. Whaley was asked if she observed anything about the
Child that concerned her, and she stated: “That’s why I should have brought my tape
recorder, because I recorded and he didn’t know, him acting out why he - - why was his
mama leaving him and stuff. Had I known that I needed to bring it today, I would have


1
    There was no proof in the record on appeal as to what Joe Johnson is.
                                                      15
brought the tape recorder. It was very hurtful the way he responded when his mama got
ready to go.”

       Ms. Whaley testified that she had wanted to call the Child, and Father told her that
she had to call on a Tuesday or Thursday around 7:30 because “his work schedule, that
school schedule is hectic any other days of the week . . . .” Ms. Whaley stated that she
did not understand why she could not call her nephew anytime to check on him and wish
him a goodnight. She testified that Father said “if you want to just say goodnight to him
before he goes to bed, that’s fine. . . . [O]therwise, the schedule, it is what it is.” Ms.
Whaley acknowledged that Father has allowed her to talk to the Child and has allowed
her to pick the Child up from school.

       Ms. Whaley was asked if Father had ever denied her requests to visit the Child and
she stated: “No. I was just denied the phone call. I wasn’t denied the visitation.” She
admitted that on one occasion when she had texted Father to have the Child call her, and
Father had responded that the next day would be better, Father did wind up having the
Child call her on the same day of the text. Ms. Whaley stated: “Yeah, after I responded
to [Father] the way I did.”

      Ms. Whaley was asked if she had concerns about how Mother parents the Child,
and she stated:

              No, sir, I don’t, because, honestly, he loves both of his parents. But
       he has a - - a mother and son bond with his mom, because that’s who he
       always been with. Because at that time the daddy lived in Atlanta, the
       daddy lived in Texas. He lived all around the world. He just recently,
       before y’all gave him custody, moved to Chattanooga. That’s why it was
       so confusing how he move here and then take the son.

Ms. Whaley was asked if she had discussed with Mother why Mother has not moved
back to Chattanooga, and she stated:

             I can answer that. I have a master’s degree, and it is - - it’s not a lot
       of opportunities here for educated people as far as job-wise, as far as the
       money. They don’t pay educated, college-degree people a lot of money
       here. And I can vouch for that. Being gone 20-something years, I have
       looked for all kind of jobs. I have master’s degree, a Case Manager 3, and I
       make under $30,000 a year here in Chattanooga.




                                             16
        Sarah Broadnax (“Grandmother”), Mother’s mother, testified. Grandmother is a
retired guidance counselor who works as a college advisor for the Public Ed Foundation
and the Hamilton County School System.

          Grandmother was asked about Mother’s relationship with the Child, and she
stated:

                  They’ve had a good relationship. She moved back here when he was
          approximately ten months old, and they lived with us for approximately
          two years or longer, until she moved out on her own - - . . . and got a house,
          until she - - she left here. She interacts with him. She teaches him. When
          he was a baby, I bought him the My Baby Can Read, and he started reading
          and pronouncing words when he was still like one or two years old. So she
          takes up a lot of time with him, she interacts with him, yeah.

        Grandmother was asked if she had seen Father send money to support the Child
during the time that the Child lived with her. Grandmother stated: “when the baby came
to live with us at ten months old, there was nothing coming into the child until like about
a year or two later he started sending $100 here and $150 here. . . . He started sending
something later, he would send something, but child support never came or started until
once the divorce were finalized.”

          Grandmother testified that when Mother and the Child first moved in with them:

                [The Child], he wasn’t even walking at that time. He was in a
          walker. And he was traumatic (sic) at that time, crawling, and when - - you
          know how you call someone from another room to come? I notice when
          you would scream or holler, he would crawl in a corner and get behind the
          door. And she would cry all the time, so there was a lot of adjusting
          emotionally and socially to the move, to the transition.

       Grandmother testified that Mother moved to New Jersey after the initial relocation
hearing. She stated that Mother “took the job under the advisement of the lawyer to show
that she was established and that she actually had the job, although it was on paper she
had the job and the salary and all.” Grandmother testified that Father continued to get his
every other weekend visitation pursuant to the parenting plan. Grandmother testified
that she thought Father knew that the Child was living with them “because he talks to [the
Child], [the Child] tell him everything. All you got to do is ask [the Child] anything,
he’ll respond to it.” Grandmother stated that after Mother moved to New Jersey, the
Child lived with them for a little over a month, which was through the middle of
February.
                                               17
        Grandmother tries to see the Child once a month. She testified that it is difficult
for her because she is the caregiver for her mother who has Alzheimer’s and is on hospice
at her home. Grandmother stated that Father:

       initiates a lot of times for me to get [the Child]. He’ll say, can you get [the
       Child], or would someone in the family like to get [the Child] this
       weekend? And sometimes I e-mail him back - - text him back and say I can
       get him Saturday. And he’ll say, what’s wrong with Friday, why not
       Friday? Then I know he must have something planned. Then I have to
       work it out and, you know, get it taken care of. . . . Sometimes I’ll get him
       - - my daughter will ask for him and get him, yeah.

        Grandmother testified that after she learned that the Child attended the school next
to the school where she works, she asked Father if she could pick the Child up at school.
Father agreed that Grandmother could pick the Child up at school. Grandmother testified
about an occasion wherein she had a problem picking the Child up at school stating:

       I told them I came to pick up [the Child]. And they - - you could tell there
       was nervousness there. And they said, let me see your ID. . . . I showed
       them the ID, and they looked at each other and they said, what’s your
       name? I said, is there a problem me getting my grandson? They said, no,
       then they got on the phone, and I guess they were making sure it was okay.
       That kind of bothered me. . . . [B]eing a grandparent, at the school next
       door, I would assume I could pick up my grandchild without going through
       all that red tape.

Grandmother stated that she “should be able and free to pick [the Child] up if necessary.”

       Grandmother was asked if she had observed any controlling or anger issues with
Father, and she stated:

              [Father] is very controlling. That’s not speculation. That’s what I
       know. Even in my dealing with him, when you ask him a question, he can’t
       just answer your question. I get a text message like a book until I respond
       I’m not answering that message, I’m not texting you anymore. You know,
       I guess that’s the way he makes his point, by going on and on and on and
       on and on and on and on. . . . I’ve seen him out of control. He came over
       one day to - - was it to get [the Child] - - to get [the Child], and [Mother]
       was there. He didn’t know we were there because the car was not there. So
       she takes him to the door, and I could hear him screaming and hollering.
                                             18
      And my husband went out there. My husband’s a very quiet person,
      doesn’t talk very much, but that day he told him to get out of his garage, get
      out of his garage, he told him to leave. My husband - - they haven’t had
      any contact since my husband went and got [the Child], went and got
      [Mother] and [the Child]. But he’s that way. You know, as far as
      [Father’s] temperament, I know from their marriage - - . . . . This is not
      from communication. This is what I heard from the telephone, like when
      she called me and laid the phone down and I can hear the conversation - - . .
      . the throwing things, the breaking of things. And I would call him and tell
      him, don’t break up things that I bought, to break his own things.

When questioned further, Grandmother admitted that these phone calls happened prior to
the birth of the Child.

       Grandmother agreed that Father loves the Child and that the Child loves Father.
She also agreed that she never has observed any instance of specific or serious harm to
the Child from either Father or Mother. Grandmother further agreed that Father has
offered to allow her to spend time with the Child after Mother moved to New Jersey, and
that Grandmother has taken Father up on that offer “when [she] wanted to take the time,
yes.” Grandmother stated: “I don’t think, as a grandparent, time should be so - - allowing
me or giving me time, providing me with time. It should be, well, when I want him I can
get him, and when you’ve got something to do, if I’m available, I can keep him.”
Grandmother agreed that since February of 2015, when Father gained custody, that is
how things have worked. She stated: “Yes, because that’s the way - - I make it work that
way, yeah.” Grandmother agreed that since February of 2015, every single time she has
asked Father if she could spend time with the Child, Father has allowed her to do so.
When questioned further about her objections to the fact that Father ‘allows’ her to see
the Child, Grandmother admitted that she knows that as a grandparent she does not
“[h]ave any rights.”

       Grandmother was asked about the incident wherein Mother did not return the
Child to Father until the night before school started. Grandmother testified that she had
texted Father and asked to have the Child an extra week because she knew that her
daughter was getting married. Grandmother further stated:

      And he text me back and asked me why - - I think to the point of why the
      extra week. And I told him we - - did I need to explain why I wanted [the
      Child] - - he was out of school - - for an extra week? He said no one told
      him she was getting married. And that was like before that time, like two
      or three weeks before that time, and he said no one had told him, yeah.

                                           19
Grandmother stated: “It was rough, . . .” but Father did agree to allow them to have the
extra week.

       Grandmother agreed that after the wedding, Mother took the Child to New Jersey,
and that this occurred on the Sunday of the week when the Child’s school started on
Thursday. Grandmother admitted that she knew that the Child’s school was starting on
that Thursday. The wedding occurred on the 8th, Mother flew back to New Jersey with
the Child on the 9th, and the Child’s school started on the 13th. The Child’s birthday was
on the 12th.

          The Child wound up flying back to Chattanooga on his birthday. Grandmother
stated:

          What happened was, he was flying back the day before that, and they
          wouldn’t let him on the plane that day. So the way the planes - - and that’s
          the reason he had to do three or four flights instead of one straight flight,
          because if he waited for that straight flight, he wouldn’t have got here till
          the next day. . . . And I was trying to get him back as soon as I could when
          I found out that he shouldn’t be where he was. . . . You know, when we
          found out that she shouldn’t have taken him, we immediately made an
          effort to get him back at the time that you wanted him back, because you
          said you wanted him back a certain day, and I started acting to get him back
          that day, because I didn’t know what to do.

Grandmother testified that the Child flew from New Jersey to Denver and then to Atlanta.
Grandmother and her husband met the Child in Atlanta and drove him to Chattanooga.

       Mother testified that she is employed in New Jersey by the Trenton School District
as an English language arts instructor. Mother was asked about Father’s testimony about
her jobs, and she stated: “Those accusations are false, because as of record and what they
subpoenaed, what is in the record as to what my supervisor stated as to why I’m not there
said nothing about conflict.” Mother was asked what really happened and if the conflict
had anything to do with her fault or deficiencies in her character, and she stated:

                 Absolutely not. I have been very fortunate, and I’m humble enough
          to have been in places where a lot of people haven’t. So I’ve worked for
          Mayor Berke’s administration, I’ve worked for the Chattanooga Public
          Library, I’ve worked for the school system, I have a nonprofit and a
          business, so I’ve encounterd a lot of people. And I strongly believe
          professionally you - - you don’t have opportunities to meet people of
          leadership if you can’t conduct yourself in a way where you’re presentable,
                                               20
       and to land the kind of jobs that I have. I’m not just a teacher, I’ve been in
       administration, and I’m also a business person.

       Mother testified that when she moved back to Chattanooga with the Child in 2010,
she became certified as a special educator. While doing that, Mother worked as a
consumer credit financial counselor. Mother talked about her career, and stated: “My
child’s a huge motivator why I do what I do.”

       Mother explained that the parties were divorced in 2012, and she was granted
primary custody of the Child. Around that time, Mother was working at the Chattanooga
Public Library doing summer programs. She testified that she lost her job due to budget
cuts. Mother stated that she then began applying for jobs in Tennessee, Georgia, New
Jersey, Philadelphia, and New York.

        Mother moved to New Jersey “based on a ten-month contract. They wanted me to
do an ESL program, English as a Second Language program, and teach it. So I agreed
and I moved to New Jersey. I did the programming, structured the testing. They were
pleased. I did everything that was required.” Mother testified that she lost that job due to
budget cuts. Mother then worked in summer school for the same school, and then
transitioned into another charter network, which was in Philadelphia. Mother commuted
an hour to Philadelphia for this job, and she worked there from August through
December.

       Mother then applied for jobs in New Jersey. Mother testified that she started with
the Trenton School District in February. She stated that there is no time limitation on this
job:

       It’s as long as I - - I make my own schedule. I tell them the length of time.
       If I like the school, I stay, if I don’t, I tell them I want to go to another
       district. . . . It’s totally up to me. It gives me flexibility, especially with the
       legal court stuff, having to come home multiple times. . . . It just - - it fits
       my lifestyle right now.

         Mother testified that she makes a salary of $50,000 to $55,000. She stated: “At
first it was 60, but 50, 55, until I transition to where I want to be.” Mother further stated
that she makes $2,500 per month. When it was pointed out to her that $2,500 per month
computes to $30,000 not $50,000, Mother stated: “Yes, I’m aware of that. . . . It’s just a
temporary phase until I get the legal stuff over and I tell them what I want to do.” Mother
also stated: “I haven’t been there a year. I just started in February. So the agreement is
that much a month until I decide to take a position permanently with the school district.”

                                               21
        Mother testified that for the initial job in New Jersey which led to her filing the
notice to relocate: “My offer was $60,000, what I presented during the hearing.” Mother
was asked if she grossed $5,000 per month during the time she worked there, and she
stated: “I can’t recall that.” She also agreed that she did not work for the full ten months
of the contract.

        Mother was asked if when that initial job in New Jersey ended she looked for
employment in Chattanooga, and she stated: “No.” Mother was asked if since the time
that she was told by the New Jersey school system that she was not going to be
employed, which occurred in May, June, or July, she had looked for employment in
Chattanooga, and she stated: “As a - - an adult and a parent, no, because I have - - I have
bills, I have a lease agreement, I have responsibilities I couldn’t get out of, so no, I
wouldn’t have thought to do that.”

      Mother was asked if her lease ended in January of 2016, and the following
exchange occurred:

       A. I’m still in my lease.
       Q. You renewed it, ma’am, did you not?
       A. I’m still in my lease.
       Q. Please answer my question.
              THE COURT: Answer the question.
       A. Yes, I’m in my lease.
       Q. You renewed it in Janaruy 2016, correct?
       A. Yes. I’m still there.

      Mother was asked if she had refused to look at any jobs that paid less than
$45,000, and she stated:

              To my understanding, if - - every job that I’ve accepted paid more.
       So as a parent it was my responsibility to make sure that my son got the
       best, so going down a job or making lower than what I’ve been paid, it
       makes a difference in his life, it does. So, no. I felt that it was my
       responsibility and my duty as a parent to keep looking for the best
       opportunities for us.

      Mother was asked about the incident that Father had testified about which he
claimed led to the divorce, and she stated:

              So [the Child] was born, and I’m experiencing a lot of the shifting in
       the parenting and [Father] being very controlling about how I raise my son
                                            22
in the home as a mother. At the time of the incident - - leading up to the
incident, we went out to eat. [The Child] - - actually, it goes back to [the
Child’s] daycare and his teacher notifying me of him biting other kids, and
that he has a problem with teething, and she was giving me some
instructions of how to tackle, you know, training him in the teething phase
of his life. And I discussed this with [Father] and - - I’m sorry, [Father] - -
and as [Father] usually does, he has his opinions in what he felt was more
appropriate and what wasn’t. And so when we were out to eat later that
weekend, because daycare’s Friday, that Sunday [the Child] began biting
on me. And I was - - I would look at [the Child] and say, No biting,
because I was taught, when I did social work - - I took a CPS class, child
protective service class, so I know how to deal with children from infant to
school age. So when you are talking to a child and correcting them, you
look at them in the eye and you let them know in a very assertive way don’t
do that and, you know, do not bite. And at the time he was teething, so we
had a teething ring and we gave it to him.

       After dinner we went home. And every Sunday we always take a
nap. And I was laying down with my son in the other room, and [Father]
was in, I think, the living room at the time, and [the Child] bit me. And I
looked at [the Child] and I told him - - you know, eye contact - - and I said,
[the Child], you do not bite Mama. As soon as I said that, [Father] stormed
into the room, hunched over the bed where I’m laying with my child, and
began to choke me, literally lift me out of the bed choking me, and my son
is in my arms, and he’s saying, Give me the child, give me the child.

       As a mother, my instinct was I’m not going to release this person
that had me in a choke hold. And he’s standing over me. I couldn’t even
protect myself. And I’m like, oh, my gosh. And I had to release my son to
save my life, because I thought he was going to choke me to death.

        And at that point I told him, I’m calling the police. I don’t even - - I
don’t even know how I was even able to talk. He had me constrained. And
I called the police, and the police came. And the police had heard my
testimony and did a background record of 911 calls . . . . I called 911 five
times on [Father] while we were married due to domestic violence and
disputes. The majority of the time I was very afraid to - - to state what he
did to me. He did most of the talking, because I was more so reserved and
quiet, so he gave testament. And I have a record of - - of police 911 calls
when he said he’s thrown things and we just - - we were just having a
dispute and, you know, it’s okay. So that’s how he handled it.
                                      23
                  But this time I told - - I spoke and I told what happened, and I told
          the truth as to what happened.

      Mother was asked about her relationship with the Child since Father has had
custody, and she stated:

                  My relationship with [the Child] will always remain strong, no
          matter what, that’s just a natural bond. . . . However, during this legal 14
          months of torment, it has been horrible maintaining the communication
          between my son and I. I have reached out - - I have text messages on top of
          text messages right here of [Father], every time I reached out to my son, he
          said it’s his phone, he’s in control. Here’s another text message. He says
          his son - - he said my son never asks about me, he doesn’t ask about me. I
          mean, that’s hard to believe that, as a mother, I had the child from birth to
          five years old and my son doesn’t ask about me. Other text messages
          stating that - - I’ll read you some. . . . So I would reach out to my son.
          When I found out February, I believe the exact date is the 16th, when this
          ex parte was in place, I was devastated, and I had to decide was I going to
          fight for my son to come back like it was, for a better life for us, or give in
          to control and just take a mediocre life and just, you know, be content with
          whatever someone else wanted for me. So I start reaching out to [the
          Child]. I started being very consistent with reaching out to him.

                 His father proposed the parenting plan at the time, which I
          physically never saw; I just went off of what he stated in his text messages,
          that I was only able at the time to talk to [the Child] on Tuesdays and
          Thursdays at 7:00. Tuesdays and Thursdays, two days a week. So from
          having your son from birth to five years old to talking to him two days a
          week, and you’re not even in the same city or town, was very unreasonable
          and irrational to me. I felt as if it was control and him retaliating because I
          left.

          Mother was asked for examples of Father’s alleged controlling behavior, and she
stated:

          I mean, when we were married, I worked. I worked. After the first year,
          once I had landed at the Wilkinson Center for five years of the six years we
          were together, I was there. I worked while he was in school. I paid his way
          through school. I assisted in that process. . . . I even worked while
          pregnant, supporting him in school. . . . Financially the burden was on me.
                                                24
          I was - - and when I was in school, I still worked. . . . It’s always been that
          way. And then the money and how it was managed, I had to manage it. I
          had to put away money in a separate account to make sure we had money,
          because [Father], he went through a series of different jobs when he was in
          Texas, and he voluntarily quit a job without telling me at UPS, while I was
          working. It was a very stressful, very controlling situation. He would ask
          for assistance. I was there. It was our money. I saw what went into an
          account from his mother and his church to support him through school. So
          it’s very relevant, it’s very factual that [Father] worked part-time. He had
          the flexibility of doing so while he was in school he was in school for eight
          years consistently, at DTS, Dallas Theological Seminary.

          Mother was asked about her community in New Jersey, and she stated:

                 I’m part of a lot of organizations. I’m part of a bipartisan
          organization, a political organization called Organizing For Action, I’m
          part of the leadership team in the state of New Jersey. I’m over economic
          opportunity of that organization. I’m also part of a sorority, Alpha Kappa
          Alpha Sorority, Incorporated, where it’s an alliance of sisterhood; wherever
          you go, wherever you move, you have sorority sisters that you meet with
          and we assist each other. I’m also part of a church family, an active part of
          their curriculum committee, so I help with the curriculum writing for the
          pastor and his sermons, and I assist in that way. . . . So - - and I’m also part
          of a business networking community there, as well. So I have a lot of
          organizations, friends, networks in New Jersey and Philadelphia and New
          York.

       Mother testified that Father did not inform her before he changed the Child’s
school. She testified that when she learned that the Child was not in his old school,
Mother texted Father and asked where the Child was in school. Mother testified that
Father did not respond. Mother stated that a friend from her father’s church told her that
the Child had been seen at his new school. Mother was asked if she ever contacted the
Child’s new school, Bess T. Shepherd, to ask them to send her the Child’s report cards,
and she stated: “Absolutely not, because [Father] never put me down as a contact or free
to get anything. When I went to Charter School of Excellence and tried to get that
information, which is proven, it was blocked, it was you have to contact [Father].”

          Mother was asked if there had been any medical issues with the Child, and she
stated:



                                                25
              Absolutely. The times that I’ve been home [the Child] has always
      had medicine. And with me having [the Child], he has never been on the
      amount of medicine that he’s on. He has a nasal spray, he has an eye drop,
      he has an over-the-counter cough medicine. I was looking to see what was
      actually prescribed like from a pharmacist, and I’m looking like, how is he
      taking all this medicine, and I had him for five years, I’ve never had - - [the
      Child] - - you can look at his school records, you can look him up, how
      many times he’s missed school, daycare. I just never see my son sick the
      way he has been the last year up to this time. And he just got over strep
      throat last month, between last month and this month, that I’m aware of.

       Mother was asked if she ever told Father that the days and times for phone calls
with the Child were not good for her, and she stated: “Absolutely. I told [Father] I did
not agree. I never agreed.” Mother was asked if Father had provided her with more time
with the Child than called for in the parenting plan, and she stated: “Periodically. . . .
When you say more time, periodically, it’s not all the time. There’s a difference.”
Mother was asked if she had wanted to get the Child for the Child’s entire Christmas
break, both her time under the parenting plan and Father’s time, and she stated: “I don’t
know a mother that wouldn’t, that doesn’t have their son with them that they’ve had since
birth.” Mother stated that although Father did allow her extra time during that break he
did not allow her the extra overnight time she requested.

      Mother was asked if she had talked to the Child about it being Father’s fault that
she and the Child are apart, and she stated:

             No. I talk to my son. My son is emotionally traumatized by this
      arrangement of parenting plan that his father implemented. My son has
      many questions, as I can attest to, to the parenting plan that his father has
      put in place, and is very questionable as to nurturing the relationship
      between a mother and child with the strain of when I get him and the period
      of time he has to leave.

       Mother was asked if she blames Father for the current parenting arrangement, and
she stated: “Absolutely.” She was asked if she blamed others also, and Mother stated:
“No.” When questioned further about whether she blamed Judge Thomas for the current
arrangement, Mother finally admitted:

             I have - - I know blame is a very strong word. I blame [Father] for
      petitioning opposition to relocation, and I was disappointed with Judge
      Thomas approving a relocation - - a non-relocation of a child that’s been

                                            26
       with their mother that he put as the primary parent.         That was very
       disappointing, yes.

        Mother was asked if she had made allegations about Judge Thomas having alcohol
issues, and she stated:

              I have made some reference to what I found out, from being all the
       way in New Jersey during the same time my case was being heard, that that
       issue has came up locally, it was brought to my attention, and I was very
       concerned as a parent, yes. . . . It was my position for 14 months, no, my
       hearing was not fairly given.

Mother stated: “I was disappointed with Judge Thomas, as I stated before, and I blamed
[Father] for the occurrence of what we have been through for 14 months.” When asked if
she put any of the blame on herself, Mother stated: “Absolutely not.”

       Mother admitted that she had texted Father:

       I was stating the fact of your temporary stunt of an ex parte you, your
       lawyer, and a judge that have personal alcoholic issues in the home put in
       place without giving me a fair hearing. A temporary order without a statue
       (sic) of limitations. Totally against the law and I wasn’t served. So what
       false allegations can I sue you and your lawyer over the false ex parte?

Mother admitted that Father responded by texting: “You call it what you want. All I
know is he better be back . . . on time or you’re going to be dealing with the police again
for kidnapping . . . .” Mother was questioned further about her text to Father asking what
false allegations she could sue him and his attorney for regarding what she alleged was a
false ex parte order, and she stated:

              And if you read down and up above it, which I have right here, you
       will see where [Father] threatened me and stating that he was going to do a
       kidnapping on me without proper evidence if I didn’t bring [the Child]
       back, in bed, by April 3rd at 10:00.

Mother was asked if she threatened to filed a class action lawsuit against Father for
discrimination, and she stated: “Yes, I feel discriminated, yes.”

       Mother asserted that she never violated a court order. Mother was asked about the
incident in July of 2015, when she did not return the Child to Father until the day before
school, and she continued to assert that she did not violate the court order. Mother
                                            27
admitted that previously she and Father had agreed that she would return the Child on
July 31, 2015. Father then allowed Mother extra time because Mother’s sister was
getting married. Mother did not return the Child until August 12, 2015.

       Mother was asked what her intent was when she took the Child back to New
Jersey on August 9th when school started on the 13th, and she stated:

              Thank you for that question, because when you said intent, I read
      that as my motive was to clearly, without any reason, just take my son back
      to New Jersey. I spent 14 months without my son. I think - - well, up to
      that point I spent almost half a year without my son, so I think it was very
      clear that my motive wasn’t just to go get my son and bring him to New
      Jersey. My intent was, based upon the appeal being filed, that everything
      was going to be finalized within a certain time frame, which was July. I
      knew the timing. And when it came in, it was my understanding, based on
      kind of what I read on the - - in the appeal, that things were reversed and
      reprimanded (sic). Mind you, I’m an educator, I’m not a lawyer, I don’t
      know legal lingo as far as reprimanding (sic) and so on and so forth, until it
      was brought to my attention from my lawyer, hey, it means this, it doesn’t
      mean that. It is reversed, however, this is the conditions with it.

When questioned further Mother admitted that her intent was to enroll the Child in school
in New Jersey because she “was under the impression that the order was reversed, based
upon those reasons of intent.”

       Mother     was     asked    if    she    used    an     email    address     of:
jessica_broadnax2013[at]yahoo.com, and she stated: “Yes. I have multiple e-mails, but I
use certain ones more frequently.” Mother was shown an email from Father to the
address Jessica_Broadnax2013[at]yahoo.com; blessedjessica2013[at]gmail.com; and
thankfulsarah[at]comcast.net containing the Child’s report card from school. Mother
stated that her mother’s email address was thankfulsarah[at]bellsouth. Mother was
questioned further about her various email accounts, and the following exchange
occurred:

      Q. How many e-mail accounts do you have, ma’am?
      A. I have my main one, I have work, and I have a business e-mail account.
      Q. And in addition to that you have the two e-mail accounts that I just
      listed?
      A. I don’t recall those e-mail accounts or when I opened them. I know my
      mother’s e-mail, but those e-mail accounts I don’t recall. I don’t recall
      those e-mail accounts.
                                           28
      Q. Ma’am, five minutes ago you did recall the Yahoo account, five minutes
      ago. You recalled Jessica_broadnax2013[at]yahoo.com.
      A. I don’t know.
             THE COURT: I got it.
      A. Fair statement, I don’t know, I don’t.

Mother was asked if she had provided Father with her main, work, or business email
account addresses, and she stated: “No, because [Father] has my phone number and he
has my current address, he knows where I work, he has my mother’s physical address, as
well as her e-mail. He has any contact he needs to get straight to me.”

        Mother testified that when she had primary custody of the Child, Father did not
pay child support consistently, but “gave when he wanted to give what he wanted to give
in the instant that he gave it.” When questioned further, Mother admitted that Father was
not behind in child support payments.

      Mother was asked if since February of 2015, she had made estimated payments of
what she thought was appropriate in child support, and she stated:

             [Father], in his parenting plan, stated he wanted child tax credit and
      to claim [the Child] on his income tax, as well as stop his support payments
      when he put in the ex parte to switch primary custody, when upon receiving
      a new job I wanted to support me and my son. And that was the purpose of
      why that job was given, to support me and my son upon relocating.

Mother admitted that she had made no child support payments “[d]irectly to [Father], no,
no.”

        Mother was asked if it was her choice to leave the Child with her parents when she
moved to New Jersey, and she stated: “My choice as a parent was taken away from me.”
Mother was asked if she chose not to notify Father that she was moving to New Jersey
and leaving the Child with her parents, and she stated: “I don’t know.” Mother finally
admitted that she recalled Father asked her if she had moved and admitted that she did
not respond. Mother admitted that Father sent her a text message on February 5, 2015,
that stated:

      [O]n January 26, I asked both you and your mother if you were still living
      in Chattanooga or New Jersey. Neither one of you replied, although you
      both responded to e-mails I sent earlier that morning unrelated to this. It
      appears that you have moved and changed your residence to New Jersey
      and still took the job there. If this is the case, then I’m requesting to be the
                                            29
       custodial parent, as I already have joint custody with you. I’m trying to
       work with you so that we can avoid another lengthy legal process and
       facilitate a smooth and peaceful transition as it pertains to [the Child]. I’m
       more than happy to work with you regarding the time you spend on the
       phone with [the Child] and even when it comes to visitation. We can see
       what is the most feasible solution given your recent move. [The Child]
       needs both of his parents in his life. We need to work together to maintain
       a peaceful environment for him and facilitate a good relationship between
       him and both of us. When can we discuss this?

        Mother was asked if she thought it was appropriate to leave the Child with her
parents when she moved to New Jersey instead of leaving the Child with Father, and she
stated:

              I felt it was appropriate to be established and move to New Jersey
       and not have a child in the middle of that before the order was in place.
       And then when the order was given, then from there my attorney contacted
       me and we spoke on the best arrangements for [the Child] regarding what
       you-all took action on.

       After the hearing, the Trial Court entered its order on May 5, 2016 finding and
holding, inter alia: “It is in the best interests of the child to remain in the primary custody
of the Father . . . .” In its May 5, 2016 order the Trial Court also ordered entry of a new
permanent parenting plan which granted Father primary custody, set child support, and
established child support arrearages. Mother appeals to this Court.

                                         Discussion

       In her brief on appeal, Mother raises multiple issues with regard to the Trial
Court’s determinations about the specific factors contained in Tenn. Code Ann. § 36-6-
106. All of these issues, however, are arguments addressed at the dispositive issue of
whether the Trial Court erred in finding that it was not in the Child’s best interest to
move to New Jersey with Mother. Father raises an issue regarding whether the Trial
Court erred in refusing to award Father his attorney’s fees.

       Our review is de novo upon the record, accompanied by a presumption of
correctness of the findings of fact of the trial court, unless the preponderance of the
evidence is otherwise. Tenn. R. App. P. 13(d); Kelly v. Kelly, 445 S.W.3d 685, 692
(Tenn. 2014). A trial court’s conclusions of law are subject to a de novo review with no
presumption of correctness. Kelly v. Kelly, 445 S.W.3d at 692.

                                              30
       Our Supreme Court has noted that “[p]arental relocation cases are often
wrenching, with weighty competing considerations and a profound impact on both
parents and children.” Aragon v. Aragon, 513 S.W.3d 447, 455 (Tenn. 2017).
Furthermore, “[r]eal world complexity steals into the equation when we consider, as we
must, that events and lives have not stood still while this custody dispute has been in the
courts.” Id. at 468 (quoting Gorski v. Ragains, No. 01A01-9710-GS-00597, 1999 WL
511451, at *4 (Tenn. Ct. App. July 21, 1999), no appl. perm. appeal filed.

       In Lawrence v. Broadnax I, we affirmed the Trial Court’s determination pursuant
to Tenn. Code Ann. 36-6-108(d)(1)(A) that Mother’s proposed “relocation does not have
a reasonable purpose.” Tenn. Code Ann. § 36-6-108(d)(1)(A) (2014). We remanded the
case for a determination of “whether or not to permit relocation of the child based on the
best interest of the child” pursuant to Tenn. Code Ann. § 36-6-108(e), which provides:

      (e) If the court finds one (1) or more of the grounds designated in
      subsection (d), the court shall determine whether or not to permit relocation
      of the child based on the best interest of the child. If the court finds it is not
      in the best interests of the child to relocate as defined herein, but the parent
      with whom the child resides the majority of the time elects to relocate, the
      court shall consider all relevant factors including those factors found in §
      36-6-106(a)(1)-(15).

Tenn. Code Ann. § 36-6-108(e) (2014). These statutory factors include:

      (1) The strength, nature, and stability of the child’s relationship with each
      parent, including whether one (1) parent has performed the majority of
      parenting responsibilities relating to the daily needs of the child;
      (2) Each parent’s or caregiver’s past and potential for future performance of
      parenting responsibilities, including the willingness and ability of each of
      the parents and caregivers to facilitate and encourage a close and continuing
      parent-child relationship between the child and both of the child’s parents,
      consistent with the best interest of the child. In determining the willingness
      of each of the parents and caregivers to facilitate and encourage a close and
      continuing parent-child relationship between the child and both of the
      child’s parents, the court shall consider the likelihood of each parent and
      caregiver to honor and facilitate court ordered parenting arrangements and
      rights, and the court shall further consider any history of either parent or
      any caregiver denying parenting time to either parent in violation of a court
      order;
      (3) Refusal to attend a court ordered parent education seminar may be
      considered by the court as a lack of good faith effort in these proceedings;
                                             31
      (4) The disposition of each parent to provide the child with food, clothing,
      medical care, education and other necessary care;
      (5) The degree to which a parent has been the primary caregiver, defined as
      the parent who has taken the greater responsibility for performing parental
      responsibilities;
      (6) The love, affection, and emotional ties existing between each parent and
      the child;
      (7) The emotional needs and developmental level of the child;
      (8) The moral, physical, mental and emotional fitness of each parent as it
      relates to their ability to parent the child. The court may order an
      examination of a party under Rule 35 of the Tennessee Rules of Civil
      Procedure and, if necessary for the conduct of the proceedings, order the
      disclosure of confidential mental health information of a party under § 33-
      3-105(3). The court order required by § 33-3-105(3) must contain a
      qualified protective order that limits the dissemination of confidential
      protected mental health information to the purpose of the litigation pending
      before the court and provides for the return or destruction of the
      confidential protected mental health information at the conclusion of the
      proceedings;
      (9) The child’s interaction and interrelationships with siblings, other
      relatives and step-relatives, and mentors, as well as the child’s involvement
      with the child’s physical surroundings, school, or other significant
      activities;
      (10) The importance of continuity in the child’s life and the length of time
      the child has lived in a stable, satisfactory environment;
      (11) Evidence of physical or emotional abuse to the child, to the other
      parent or to any other person. The court shall, where appropriate, refer any
      issues of abuse to juvenile court for further proceedings;
      (12) The character and behavior of any other person who resides in or
      frequents the home of a parent and such person’s interactions with the
      child;
      (13) The reasonable preference of the child if twelve (12) years of age or
      older. The court may hear the preference of a younger child upon request.
      The preference of older children should normally be given greater weight
      than those of younger children;
      (14) Each parent’s employment schedule, and the court may make
      accommodations consistent with those schedules; and
      (15) Any other factors deemed relevant by the court.

Tenn. Code Ann. § 36-6-106(a) (2014).


                                           32
       In her brief on appeal, Mother argues that the Trial Court should have found that
factor (a)(1) favored her more than it favored Father because Mother was the primary
residential parent for four and a half years, because Mother is an educator with a Master’s
Degree in education, and because Father has “no special training or experience raising a
child.” Mother has missed the point. The issue is not whether Mother has been the
primary residential parent for longer than Father, and it is not what each party has chosen
as a profession. To assert that someone is a better parent simply because they have a
degree in education and their spouse does not is baseless. No “special training or
experience” is required to parent a child. If such were the case, then a very large majority
of parents would be unqualified to be parents. The record before us on appeal is devoid
of evidence showing that Mother’s degree in education makes her a better parent than
Father. While a parent’s degree in education or some sort of “special training or
experience” may well be appropriate facts for a trial court to consider in a particular case,
they are relevant only to the extent they impact the best interest of the child. In its
memorandum opinion (“Memorandum Opinion”) incorporated into the May 5, 2016
order by reference, the Trial Court found that the evidence with regard to factor (a)(1)
was “weighted equally” to each of the parties. The evidence in the record on appeal does
not preponderate against this finding.

       In her brief on appeal, Mother argues that the Trial Court erred in finding that
factor (a)(4) favored Father. Mother asserts that both parties are “highly educated
persons,” and that neither has shown a disposition “to deprive the child of food, clothing,
medical care, education or other necessary care.”

       With regard to factor (a)(4), in its Memorandum Opinion the Trial Court
specifically found:

       I find the father, as a branch manager and assistant vice-president of a well-
       respected bank, father has been in a better position to clothe and provide
       medical care and education for the child.

               And let me also say that I’m not going through all of the evidence,
       this is just some of the evidence that I found applicable to each factor, but
       the Court expressly relies upon the entire record. . . .

               There was evidence of the thrush infection that was addressed by the
       father, the father also being focused on the education and homework of the
       child, and that the grades have gone up of the child after the child has been
       in custody of the father. Now, when it comes to Exhibits A and B, that is
       the school records, that was not essential to this decision. I decided this
       mainly on the testimony rather than Exhibits A and B, such that, if Exhibits
                                             33
      A and B had been excluded, I would still reach the same decision.

             The mother has not applied for Chattanooga jobs and abandoned
      searching for jobs in Georgia. The mother provided no evidence of present
      education opportunities for the child in Trenton, New Jersey; therefore, I
      find factor 4 is weighted in favor of the father.

       The evidence in the record on appeal shows that although the Child had a thrush
infection that Mother was aware of, Mother delivered the Child to Father without alerting
Father to the infection and without getting care for the Child before delivering him to
Father. Furthermore, the evidence in the record on appeal shows that Father has
remained steadily employed, at least since the time of the birth of the Child. The
evidence in the record on appeal shows that Mother, for whatever reasons, has not always
been able to maintain steady employment during that time. In fact, the evidence in the
record on appeal shows that during the year that Mother has lived in New Jersey, she has
held three jobs, one of which was not even in New Jersey but instead was in Philadelphia.
The evidence in the record on appeal also shows that Father is concerned about the Child
having appropriate time to complete homework and that Father structures the Child’s
schedule to allow time for homework. The evidence in the record on appeal does not
preponderate against the Trial Court’s finding that factor (a)(4) favored Father.

       In her brief on appeal, Mother argues that the Trial Court erred in finding that
factor (a)(5) favored Father. Mother asserts that she had primary custody from the time
she moved with the Child from Dallas to Chattanooga “until Trial Court Judge Neil
Thomas awarded primary residential placement to Father without a best interest
determination on February 10, 2015.”

       Mother has mischaracterized the situation. Just as noted by our Supreme Court in
Aragon, events and lives have moved on while this custody dispute has been in court. By
order entered in January of 2015, the Trial Court granted Father’s petition opposing
Mother’s proposed relocation after finding that the proposed relocation was not for a
reasonable purpose. Mother then chose to move to New Jersey and leave the Child with
her parents in Chattanooga without notifying Father. After Father discovered that Mother
had moved to New Jersey leaving the Child with her parents, Father moved for a
temporary order granting him custody. Mother’s parents had not been given physical
custody of the Child by the Trial Court. Mother had, but she had relinquished physical
custody of the Child to her parents. Therefore, the choice faced by the Trial Court in
entering the Temporary Order was not whether to change physical custody from Mother
to Father. The real choice was whether to give Father physical custody of the Child or
leave the Child in the physical custody of a non-parent. The February 10, 2015
Temporary Order granted Father custody based upon the fact that Mother had moved to
                                           34
New Jersey and left the Child in the care of a non-parent. This was a situation of
Mother’s own making. Mother could have made the choice not to move to New Jersey at
that time, thereby obviating the need for Father to move for a temporary order granting
him custody.

       With regard to factor (a)(5), the Trial Court specifically found in its Memorandum
Opinion that “the father has been the primary caregiver and has demonstrated he has
handled these parenting responsibilities very well over a year, since February of 2015;
therefore, I find this factor favors father.” The evidence in the record on appeal show that
Mother’s choices led to Father having custody of the Child since February of 2015,
which gave Father the chance to demonstrate how he handles day-to-day long-term
parenting responsibilities. The evidence in the record on appeal does not preponderate
against the Trial Court’s findings relative to factor (a)(5).

       In her brief on appeal, Mother argues that she “is a completely innocent victim of
the Trial Court having ruled against her on the relocation and custody issues previously in
this case without a best interest analysis, which resulted in [Father] having custody for
approximately one year prior to the belated best interest analysis.” Mother argues that
the Trial Court’s finding as to factor (a)(10) “is in essence a punishment to the victim for
failure to follow the law.” Mother further asserts that she “had undisputed primary
residential placement of the child for almost 4.5 years of his 5.5 year life prior to the
child being taken away without a best interest analysis.”

        Mother again has mischaracterized the situation. The Child was not taken away
from Mother. Mother made the choice to move to New Jersey and leave the Child with a
non-parent rather than with Father. The Trial Court’s February 2015 order took the Child
‘away’ from the non-parent who was exercising physical custody and ‘gave’ the Child
back to a parent. This action was necessitated by Mother’s choice to move to New Jersey
after the Trial Court had determined that the proposed relocation was not for a reasonable
purpose. The Trial Court found that Mother’s proposed relocation to New Jersey was not
for a reasonable purpose, and this Court affirmed the Trial Court’s determination.
Despite these rulings, Mother made the choice to move to New Jersey. Mother’s choice
resulted in Father eventually being granted primary custody, which, as found by the Trial
Court, allowed Father to demonstrate his parenting skills on a long-term day-to-day basis.

       With regard to factor (a)(10), in it’s Memorandum Opinion the Trial Court
specifically found:

       I find it has been much more, in a more demonstrated stability with the
       child living here and, more importantly, to maintain continuity here rather
       than be uprooted and move to New Jersey, again, the family network also
                                            35
      being very important there, but also just continuity being very important
      there, and therfore, I find factor 10 favors Father.

        The evidence in the record on appeal shows that many of the Child’s extended
family members, including Mother’s family, reside in or near Chattanooga. The evidence
further shows that Father has made the effort to allow the Child to develop relationships
not only with Father’s extended family, but also with Mother’s extended family. The
evidence in the record shows that the Child has visitation and telephone contact with
Mother’s mother, Mother’s sisters, and the Child’s cousins. Grandmother and Mother’s
sisters, Ms. Edwards and Ms. Whaley, all testified that Father has allowed them to have
visitation with the Child basically whenever they have asked. In fact, Father has allowed
the Child to spend the weekend with Mother’s family members when they have asked.
The evidence in the record on appeal also shows that the Child visits with Father’s
extended family on a regular basis and that on Sundays a number of members of Father’s
extended family gather at Father’s grandmother’s house to spend time together. The
evidence in the record shows that the Child has a number of relatives on both sides of his
family who demonstrate love, care, and concern for the Child. Furthermore, the evidence
in the record on appeal reveals that the Child has no family in New Jersey other than
Mother. The evidence in the record on appeal does not preponderate against the Trial
Court’s finding that factor (a)(10) favors Father.

       In her brief on appeal, Mother argues that the Trial Court erred in finding that
factor (a)(11) favored neither party. Specifically, in its Memorandum Opinion the Trial
Court found:

      As to 11, evidence of physical or emotional abuse to the child, to the other
      parent, or to any other person, regarding the fingernail marks while in
      Mother’s custody, there was evidence of that, as well as domestic violence
      issues involving the father, but the domestic violence issues were dismissed
      and expunged. And as I explained before, the fingernail marks, even
      though they were while in Mother’s custody, there was no evidence that
      Mother knew or should have known or even caused the fingernail marks;
      therefore, that factor is weighted equally to both parents.

       In her brief on appeal, Mother argues that “Father did not deny using violence the
day he was arrested and had an order of protection issued against him.” Mother also
argues that based upon this same evidence the Trial Court should have restricted Father’s
parenting time under Tenn. Code Ann. § 36-6-406(a)(2), which provides:

      36-6-406. Restrictions in temporary or permanent parenting plans.

                                           36
      (a) The permanent parenting plan and the mechanism for approval of the
      permanent parenting plan shall not utilize dispute resolution, and a parent’s
      residential time as provided in the permanent parenting plan or temporary
      parenting plan shall be limited if it is determined by the court, based upon a
      prior order or other reliable evidence, that a parent has engaged in any of
      the following conduct:

                                          ***

      (2) Physical or sexual abuse or a pattern of emotional abuse of the parent,
      child or of another person living with that child as defined in § 36-3-601.

Tenn. Code Ann. § 36-6-406(a)(2) (2014).

        A careful and thorough review of the record on appeal reveals that both parties
testified about the incident Mother argues about, the one which Father testified led to the
parties’ divorce. The record reveals this to be very much a he said – she said situation,
and the Trial Court clearly made crediblity determinations when making its findings and
ultimate determination regarding this factor. With regard to credibility, our Supreme
Court has instructed:

      When credibility and weight to be given testimony are involved,
      considerable deference must be afforded to the trial court when the trial
      judge had the opportunity to observe the witnesses’ demeanor and to hear
      in-court testimony. Estate of Walton v. Young, 950 S.W.2d 956, 959 (Tenn.
      1997) (quoting Randolph v. Randolph, 937 S.W.2d 815, 819 (Tenn. 1996)).
      Because trial courts are able to observe the witnesses, assess their
      demeanor, and evaluate other indicators of credibility, an assessment of
      credibility will not be overturned on appeal absent clear and convincing
      evidence to the contrary. Wells v. Bd. of Regents, 9 S.W.3d 779, 783
      (Tenn. 1999).

Hughes v. Metro. Gov’t of Nashville and Davidson County, 340 S.W.3d 352, 360 (Tenn.
2011).

       With regard to potential restrictions pursuant to Tenn. Code Ann. § 36-6-406, the
Trial Court in its Memorandum Opinion specifically found and held “there was evidence
of a domestic violence charge, but it was dismissed and expunged. There was evidence
of fingernail marks, but that was not established as being caused by the mother or that the
mother knew or should know about it.” The evidence in the record on appeal does not
preponderate against these findings made by the Trial Court. Furthermore, the Trial
                                            37
Court specifically stated that it had evaluated “the credibility of all the witnesses” and
that this “evaluation was essential to the Court [in] determining the preponderance of the
evidence in this case.” We find no error with regard to the Trial Court’s determinations
with regard to Tenn. Code Ann. § 36-6-106 (a)(11) and Tenn. Code Ann. § 36-6-
406(a)(2).

        Mother argues in her brief on appeal that the Trial Court erred in finding that
factor (a)(14) favored Father. Specifically, in its Memorandum Opinion the Trial Court
found: “Number 14, each parent’s employment schedule, the father has a stable job here
in Chattanooga, Mother has a job, but not as stable as Father’s work history over a period
of time.” The evidence in the record on appeal does not preponderate against these
findings. The evidence shows that Father is an assistant vice-president and branch
manager for SunTrust Bank and that he anticipates remaining in this employment.
Furthermore, Father testified about his job history and explained that he specifically
accepted certain jobs in order to allow him to live closer to where the Child was living.
The evidence further shows that during the year she has lived in New Jersey, Mother has
had three jobs, one of which was not even in New Jersey, and that her current job still is
not considered a permanent position. Additionally, the evidence shows that when she
lost her job in New Jersey, Mother did not attempt to find a job closer to where the Child
is living. The evidence in the record on appeal does not preponderate against the Trial
Court’s findings relative to factor (a)(14).

       Mother’s arguments in her brief attack the Trial Court’s findings as to specific
statutory factors, but Mother has missed the issue. Determining best interest is not a
mathematical formula wherein one can find that certain factors favor one parent over
another and then somehow add up the factors to determine the end result. Rather, a court
must consider all of the relevant factors in light of all of the facts and the entire situation
when determining the best interest of a child.

       In addition to all of the findings discussed above, in its Memorandum Opinion the
Trial Court also found, inter alia:

       [T]he Court finds by a preponderance of the evidence that the mother has
       been very disruptive, such as, on the phone calls, interfering with the
       father’s parenting via the telephone calls, banging the pots and pans and
       things of that nature, and being argumentative.

                                            ***

             There was evidence that the Court finds by a preponderance of the
       evidence that the father has provided more time than he needed to, more
                                              38
      time to the mother, the father offers to facilitate visitation not only with the
      mother, but also including the mother’s family. And that was substantiated
      also by testimony of Sarah Broadnax. The father speaks positively with the
      child about the mother, and this facilitates a close parent-child relationship.
      The father has been respectful of the mother’s telephone visits with the
      child, removing himself from the room during that phone conversation.
      And there was evidence that the mother claims Judge Thomas’s order is
      unlawful.

                                           ***

      As testified by Syletta Edwards, even though the father was away for a
      period of time, it is better for the child for both parents to be with the child,
      and I agree with that. The Court finds it is Mother’s choice to relocate to
      New Jersey, which has not only been found by Judge Thomas to be
      unreasonable, but also the Court of Appeals finds it to be unreasonable,
      especially when contrasted to looking at Georgia, which has no salary cap,
      or some other appropriate position in Chattanooga, or closer than New
      Jersey. There was no attempts to even try to find a job in Chattanooga in
      the educational field, and thus money was chosen over custody. This is all
      contrasted to the child’s family network, which is here, on both sides of the
      family, to support his emotional needs and developmental level; . . . .

                                           ***

      [T]he grades went up after father had custody, and there are many relatives
      and, just as importantly, there are many child-age relatives, in other words,
      relatives who are relatives to the child who are children, in Chattanooga, as
      opposed to no evidence of any relatives, let alone child relatives, in New
      Jersey. The Court finds that . . . the child has been well-adjusted at school.
      The Father’s network of family and Mother’s network of family is here,
      whereas Mother, when it comes to family, is isolated in New Jersey.

The evidence in the record on appeal does not preponderate against these findings made
by the Trial Court.

       The evidence in the record on appeal shows that Mother places blame for the
current situation on everyone but herself. The evidence further shows that Mother has in
the past failed to comply with court orders, most notably when Mother failed to return the
Child to Father until the night before the Child’s school began. Additionally, Mother
herself admitted that during the time that Father has had primary custody, Mother has
                                             39
paid no child support. The Trial Court carefully considered all of the relevant factors in
making its determination that it was in the Child’s best interest to remain with Father and
not to move to New Jersey with Mother. We find no error in the Trial Court’s
determination. We, therefore, affirm the Trial Court’s May 5, 2016 order.

       Finally, we consider the issue raised by Father regarding whether the Trial Court
erred in refusing to award Father attorney’s fees. As pertinent, Tenn. Code Ann. § 36-6-
108 provides that: “Either parent in a parental relocation matter may recover reasonable
attorney fees and other litigation expenses from the other parent in the discretion of the
court.” Tenn. Code Ann. § 36-6-108(i) (2014). We find no abuse of discretion in the
Trial Court’s decision not to award attorney’s fees to Father. Furthermore, in the exercise
of our discretion, we decline to award either party attorney’s fees on appeal.

                                       Conclusion

       The judgment of the Trial Court is affirmed, and this cause is remanded to the
Trial Court for collection of the costs below. The costs on appeal are assessed against the
appellant, Jessica Marcel Broadnax, and her surety.




                                          _________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                            40